Citation Nr: 0636057	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1969 to September 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which denied entitlement to special monthly 
compensation (SMC) based on a need for aid and attendance or 
being housebound.  The Board remanded the appeal for 
additional development in January 2004.  By rating action in 
July 2005, the RO granted entitlement to SMC at the 
housebound rate, but denied SMC based on the need for aid and 
attendance.  

In the January 2004 remand, the Board noted that the veteran 
had raised additional issues, including service connection 
for hepatitis, and for seizures and a stroke secondary to the 
service-connected PTSD, and increased ratings for bilateral 
hearing loss and tinnitus.  The Board also recognized that a 
timely notice of disagreement had been received for the claim 
of an earlier effective date for the grant of service 
connection for post-traumatic stress disorder, to include 
assignment of a 50 percent evaluation from the date of 
service discharge.  The Board referred these matters to the 
RO for appropriate action, including the promulgation of a 
statement of the case (SOC) for the earlier effective date 
claim.  Subsequent to the issuance of an SOC for the earlier 
effective date claim in November 2004, the representative 
notified the RO in January 2005, that the veteran did not 
wish to pursue any claims other than his appeal of the issue 
for aid and attendance.  Accordingly, the only issue 
currently on appeal is the claim for SMC based on the need 
for aid and attendance of another person.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities consist of 
PTSD, rated 100 percent disabling; tinnitus, rated 10 percent 
disabling, and bilateral hearing loss, rated noncompensably 
disabling.  The combined evaluation is 100 percent.  He has 
been found to be entitled to SMC at the S-2 rate, based on 
being housebound.  

3.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.  

4.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1110, 1114(l), 1502(b), 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002& Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.350(b), 3.352(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the January 2004 Board remand and letter dated 
in February 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case was promulgated in July 2005.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  All VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Law & Regulations

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).  

Factual Analysis

In the instant case, the veteran seeks entitlement to SMC 
based on the need for regular aid and attendance of another 
person.  His service-connected disabilities consist of PTSD, 
rated 100 percent disabling; tinnitus, rated 10 percent 
disabling, and bilateral hearing loss, rated noncompensably 
disabling.  The combined evaluation is 100 percent, and he 
has been found to be entitled to SMC at the S-2 rate, based 
on being housebound.  

After comprehensive review of all the evidence of record, the 
Board finds that the veteran's service-connected 
disabilities, standing alone, do not prevent him from tending 
to personal care functions or render him bedridden.  Although 
the veteran is now confined to a wheelchair and is dependent 
upon others to perform most of the routine activities of 
everyday self-care, his dependence is due to nonservice-
connected disabilities from multiple injuries, most recently 
from a fall off a ladder in 2001.  Prior to that accident, 
the medical evidence showed that the veteran was physically 
active and able to perform the normal activities of daily 
living.  

The evidence of record shows a history of multiple 
debilitating injuries which, over the years, limited some of 
the veteran's physical activities and impacted negatively on 
his employability.  However, none of the injuries were 
incurred in service nor are the resulting disabilities 
service-connected.  The records showed chronic back problems 
since around 1985, and a compression fracture of L-1 in 1988 
(see April 1988 VA progress note and August 1990 private 
psychiatric report).  He also suffered a second head injury, 
punctured lung, two broken clavicles, and loss of his spleen 
in a motorcycle accident in 1992 (see August 1999 and May 
2000 VA psychiatric examinations).  His most serious injuries 
occurred when he fell some 20 feet from a ladder in September 
2001.  Although the veteran has never provided VA with any of 
those records, the available medical evidence shows that he 
sustained a bruised brain and subsequently suffered a stroke 
resulting in partial paralysis.  A private psychological 
evaluation report in January 2002 indicated that the veteran 
was incontinent and confined to a wheelchair as a result of 
the fall and stroke.  

As indicated above, none of these disabilities are service-
connected.  Therefore, any resulting impairment on his 
ability to perform the normal functions of everyday self care 
can not be considered in determining his need for aid and 
attendance.  Prior to the most recent accident in 2001, the 
evidence showed that the veteran was able to engage in most 
of the routine activities of everyday self care.  On VA 
psychiatric examination in August 1999, the veteran reported 
that he took his children to school, ball games, and fishing, 
and said that he helped his wife with household chores and 
did repair work on his car and lawnmower.  On VA examination 
in May 2000, the veteran reported that he attended his 
children's ball games, provided his car was nearby in case he 
experienced an anxiety attack.  On both examinations, the 
veteran's thought process was logical, he was well oriented, 
and his speech was goal directed.  There was no evidence of 
panic attacks, delusions, paranoia, or homicidal or suicidal 
ideations, and he reported that he had a good relationship 
with his wife and children.  

A private examination in May 2000, showed the veteran was 
well nourished and in no apparent distress.  He understood 
and answered all questions appropriately and coherently.  His 
gait was extremely lurching, bending more towards is left 
side.  He walked with short steps and had some problems with 
balance, but did not use a cane or other assistive devices.  
There was no cyanosis, clubbing or edema in the lower 
extremities.  He had some limitation of motion in the 
lumbosacral spine, and had difficulty getting up and down 
from the examining table.  Neurological examination showed 
some slight decrease in power and positive straight leg 
raising in the left lower extremity.  The veteran had 
difficulty with fine finger manipulative abilities and could 
not bend down to ties his shoes because of his back 
disability, but was able to button and unbutton his shirt 
with some discomfort.  The impression was severe back pain 
with radiating pain down the left leg, motor weakness and 
lurching gait.  

On VA aid and attendance examination in March 2004, the 
examiner noted the veteran's history of closed head injuries 
from a motorcycle accident in 1992 and the fall from a ladder 
in 2001, with secondary seizure disorder and hemiparesis.  
The veteran reportedly got dizzy when standing and had 
difficulty with balance.  He had bladder incontinence and was 
unable to travel beyond his home without assistance.  He 
could not understand what he reads and had no comprehension.  
The examiner opined that the veteran was not capable of 
managing his benefits or protecting himself from the hazards 
and dangers of his daily environment.  The diagnoses included 
PTSD, history of closed head injuries with right hemiparesis, 
right facial weakness, cognitive impairment, seizure 
disorder, depression, panic disorder, chronic low back pain 
secondary to trauma, and status post placement of ventriculo-
peritoneal shunt.  The examiner opined that the veteran 
needed the aid and attendance of another person because of 
his disabilities.  

The clinical findings and diagnoses on VA aid and attendance 
examination in December 2004 were essentially the same as on 
the March 2004 examination.  On the latter examination, the 
examiner opined that the veteran was totally and permanently 
disabled and needed help with daily activities as a result of 
his COPD, hemiparesis, and hearing loss.  

On VA psychiatric examination in May 2005, the examiner noted 
a cognitive impairment related to the veteran's head injury.  
The veteran had speech and hearing problems, right side 
weakness, and was not able to take care of most of his 
activities of daily living by himself.  The examiner 
indicated that the veteran exhibited symptoms of organic 
brain disorder from his fall in 2001, and opined that even 
without the organic impairment, the veteran would probably be 
housebound.  

The evidence of record clearly shows that prior to the severe 
physical injuries sustained in 2001, the veteran's service-
connected disabilities were not so significant as to impair 
his ability to perform the routine activities of daily living 
or to protect himself from the hazards or dangers inherent in 
his daily environment.  While his PTSD symptoms were 
significantly disabling prior to the 2001 injury, he was able 
to engage in routine activities with his children, helped 
with household chores, drove his automobile, and was able to 
dress and feed himself.  Since the fall, he suffered a 
stroke, has right side hemiparesis and incontinence, 
significant cognitive impairment which has been attributed to 
head trauma, and is confined to a wheelchair.  The Board is 
cognizant that the veteran has been found incompetent by VA.  
However, his mental incompetency is due to an inability to 
manage his financial affairs, which is significantly 
different and separate from an inability to tend to the 
ordinary requirements of everyday self-care.  

The evidence of record does not show that he is impaired by 
his service-connected disabilities to the extent that he is 
unable to protect himself from the ordinary hazards or 
dangers incident to his daily environment.  In short, the 
evidence simply does not show that he requires regular aid 
and attendance due to his service-connected disabilities, 
alone.  

Based upon the medical evidence of record, the Board finds 
that the preponderance of the evidence clearly weighs against 
entitlement to SMC based on a need for the regular aid and 
attendance of another person.  Accordingly, the appeal is 
denied.  


ORDER

Entitlement to SMC based on a need for the regular aid and 
attendance of another person is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


